UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	March 31, 2013 Item 1. Schedule of Investments: Putnam VT Multi-Cap Value Fund The fund's portfolio 3/31/13 (Unaudited) COMMON STOCKS (95.9%) (a) Shares Value Aerospace and defense (3.6%) B/E Aerospace, Inc. (NON) 6,640 $400,326 Esterline Technologies Corp. (NON) 2,050 155,185 L-3 Communications Holdings, Inc. 5,310 429,685 Northrop Grumman Corp. (S) 5,290 371,094 Airlines (0.7%) Delta Air Lines, Inc. (NON) 15,460 255,245 Beverages (5.5%) Beam, Inc. 8,100 514,674 Coca-Cola Enterprises, Inc. 31,280 1,154,858 Dr. Pepper Snapple Group, Inc. 8,330 391,094 Capital markets (4.8%) Ameriprise Financial, Inc. 6,428 473,422 Charles Schwab Corp. (The) 24,390 431,459 Invesco, Ltd. 11,590 335,646 KKR & Co. LP 17,070 329,792 Raymond James Financial, Inc. 4,782 220,450 Chemicals (3.7%) Axiall Corp. 5,750 357,420 Huntsman Corp. 9,550 177,535 LyondellBasell Industries NV Class A 8,113 513,472 Tronox, Ltd. Class A (S) 17,209 340,910 Commercial banks (5.5%) Bancorp, Inc. (The) (NON) 30,434 421,511 BB&T Corp. 6,990 219,416 Fifth Third Bancorp (S) 11,980 195,394 First Horizon National Corp. 33,680 359,702 SunTrust Banks, Inc. 11,090 319,503 UMB Financial Corp. (S) 6,520 319,936 Webster Financial Corp. 8,010 194,323 Commercial services and supplies (2.4%) ADT Corp. (The) (S) 7,755 379,530 Tyco International, Ltd. 16,530 528,960 Communications equipment (1.1%) Polycom, Inc. (NON) 37,950 420,486 Computers and peripherals (0.7%) Electronics for Imaging, Inc. (NON) 5,480 138,973 NetApp, Inc. (NON) 3,768 128,715 Containers and packaging (6.1%) MeadWestvaco Corp. 8,090 293,667 Rock-Tenn Co. Class A 2,130 197,643 Sealed Air Corp. 18,350 442,419 Silgan Holdings, Inc. 28,090 1,327,253 Diversified financial services (2.5%) Bank of America Corp. 45,310 551,876 JPMorgan Chase & Co. 8,210 389,647 Electric utilities (3.2%) American Electric Power Co., Inc. 5,400 262,602 Edison International 3,770 189,706 FirstEnergy Corp. 7,970 336,334 Great Plains Energy, Inc. 16,860 390,983 Electrical equipment (1.1%) AMETEK, Inc. 9,502 412,007 Energy equipment and services (4.9%) C&J Energy Services, Inc. (NON) 3,160 72,364 Cameron International Corp. (NON) 5,380 350,776 Halliburton Co. 9,400 379,854 Hercules Offshore, Inc. (NON) 15,280 113,378 Key Energy Services, Inc. (NON) (S) 12,720 102,778 McDermott International, Inc. (NON) 33,880 372,341 Nabors Industries, Ltd. 17,450 283,039 Oil States International, Inc. (NON) 2,030 165,587 Food and staples retail (0.8%) Kroger Co. (The) 8,480 281,027 Health-care equipment and supplies (8.5%) Alere, Inc. (NON) 36,530 932,611 CareFusion Corp. (NON) 6,140 214,839 Covidien PLC 15,196 1,030,897 Merit Medical Systems, Inc. (NON) 40,902 501,459 St. Jude Medical, Inc. (S) 12,300 497,412 Health-care providers and services (4.6%) Aetna, Inc. (S) 5,110 261,223 Amedisys, Inc. (NON) (S) 7,370 81,954 CIGNA Corp. 3,530 220,166 Mednax, Inc. (NON) 5,630 504,617 Tenet Healthcare Corp. (NON) 7,950 378,261 WellCare Health Plans, Inc. (NON) 4,890 283,424 Hotels, restaurants, and leisure (0.5%) International Game Technology 10,090 166,485 Household durables (2.9%) Garmin, Ltd. (S) 9,570 316,193 Harman International Industries, Inc. (S) 12,220 545,379 NVR, Inc. (NON) 190 205,221 Insurance (5.6%) Chubb Corp. (The) 3,380 295,851 Hartford Financial Services Group, Inc. (The) (S) 15,616 402,893 Marsh & McLennan Cos., Inc. 10,930 415,012 Validus Holdings, Ltd. 9,830 367,347 XL Group PLC 19,710 597,213 IT Services (2.4%) Computer Sciences Corp. (S) 8,050 396,302 Fidelity National Information Services, Inc. 7,270 288,037 Total Systems Services, Inc. 7,854 194,622 Leisure equipment and products (1.1%) LeapFrog Enterprises, Inc. (NON) (S) 17,750 151,940 Mattel, Inc. 6,200 271,498 Machinery (3.7%) Joy Global, Inc. (S) 5,670 337,478 Kennametal, Inc. (S) 4,380 170,995 Navistar International Corp. (NON) 4,520 156,256 Snap-On, Inc. (S) 6,390 528,453 Wabtec Corp. 1,920 196,051 Media (2.6%) DISH Network Corp. Class A 14,270 540,833 Regal Entertainment Group Class A (S) 26,550 442,589 Metals and mining (1.4%) Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 8,300 274,730 Steel Dynamics, Inc. (S) 15,280 242,494 Multiline retail (0.4%) Macy's, Inc. 3,840 160,666 Office electronics (0.8%) Xerox Corp. 32,370 278,382 Oil, gas, and consumable fuels (4.9%) Energen Corp. 5,970 310,500 Gulfport Energy Corp. (NON) 3,180 145,739 Marathon Oil Corp. 21,500 724,980 Occidental Petroleum Corp. 1,970 154,389 Southwestern Energy Co. (NON) 7,920 295,099 Swift Energy Co. (NON) (S) 14,040 207,932 Personal products (2.0%) Herbalife, Ltd. (S) 7,540 282,373 Prestige Brands Holdings, Inc. (NON) 18,232 468,380 Pharmaceuticals (2.8%) AbbVie, Inc. 6,050 246,719 Actavis, Inc. (NON) 6,820 628,190 ViroPharma, Inc. (NON) 6,088 153,174 Software (2.1%) Symantec Corp. (NON) 20,650 509,642 Synopsys, Inc. (NON) 7,600 272,688 Specialty retail (3.0%) Best Buy Co., Inc. (S) 16,680 369,462 GameStop Corp. Class A (S) 16,860 471,574 TJX Cos., Inc. (The) 6,230 291,250 Total common stocks (cost $28,299,839) SHORT-TERM INVESTMENTS (20.7%) (a) Shares Value Putnam Short Term Investment Fund 0.08% (AFF) 1,570,346 $1,570,346 Putnam Cash Collateral Pool, LLC 0.19% (d) 6,162,493 6,162,493 Total short-term investments (cost $7,732,839) TOTAL INVESTMENTS Total investments (cost $36,032,678) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2013 through March 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $37,300,312. (b) The aggregate identified cost on a tax basis is $36,356,310, resulting in gross unrealized appreciation and depreciation of $7,661,049 and $508,649, respectively, or net unrealized appreciation of $7,152,400. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $1,241,673 $964,802 $2,206,475 $52 $— Putnam Short Term Investment Fund * — 2,008,642 438,296 93 1,570,346 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $6,048,670. The fund received cash collateral of $6,162,493, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $3,933,090 $— $— Consumer staples 3,092,406 — — Energy 3,678,756 — — Financials 6,840,393 — — Health care 5,934,946 — — Industrials 4,321,265 — — Information technology 2,627,847 — — Materials 4,167,543 — — Utilities 1,179,625 — — Total common stocks — — Short-term investments 1,570,346 6,162,493 — Totals by level $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 24, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 24, 2013
